BY THE COMMISSION.
Pursuant to notice, the commission by its duly designated hearing examiner, William B. Thomas, held a public hearing on this matter in Tampa on March 16, 1979.
By Order No. 14718, dated October 26, 1978, Mr. James T. Kimball, d/b/a American Transportation, was charged with providing transportation beyond the scope of his operating authority on ten separate occasions, in violation of §323.02, F.S. Upon the respondent’s plea of not guilty, the matter proceeded to a public hearing.
A representative from the commission’s transportation department presented evidence in support of the violations alleged in Show Cause Order No. 14718, and by testimony and exhibits substantiated the charges set forth therein. The respondent is the holder of Master Taxi Permit Nos. 101-TC, 103-TC, 270-TC and 271-TC, authorizing the transportation of passengers on occasional, unsolicited trips, from the unincorporated area of Pinellas County, the city of St. Petersburg, the city of St. Petersburg Beach, and the city of Clearwater, respectively, in vehicles having a passenger capacity no greater than nine including the driver.
A representative from the Innisbrook Resort near Tarpon Springs in Pinellas County corroborated the origin points set forth in Order No. 14718, as well as the dates, vehicles used, and the compensation paid to the respondent. On the ten occasions specified, buses with capacities of more than 40 passengers were utilized by the respondent for trips originating at the Innisbrook Resort destined to the Tampa International Airport, and to Busch Gardens, and return, for a total compensation of $1,720.
The respondent contends that the trips between the Innisbrook Resort and the Tampa International Airport are exempt interstate transportation of passengers having an immediate, prior or subsequent movement by air, but he has not been issued a certificate of registration of exempt transportation by this commission. The respondent contends that the trip from Innisbrook to Busch Gardens and return was authorized by his Master Taxi Permit No. 101-TC since the move originated in Pinellas County, but he did not address the matter of transportation in vehicles with passenger capacities greater than nine including the driver.
From the foregoing, the commission finds that the respondent is guilty of the violations charged in Show Cause Order No. 14718. The respondent’s exceptions to the examiner’s recommendation do not contain arguments either in law or fact which would cause us *147to reject the examiner’s recommendation. Accordingly, we find the respondent’s motion to dismiss should be denied.
It is therefore ordered that James T. Kimball, d/b/a American Transportation, be and the he is hereby found guilty of the charges in Order No. 14718 and is hereby fined the sum of $2,500. Said fine shall be paid to this commission within thirty days from the date of this order.